Cite as 2016 Ark. App. 450


                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CV-16-486

 GREGORY ALLEN KIDD                                Opinion Delivered:   September 28, 2016
                   APPELLANT
                                                   APPEAL FROM THE HEMPSTED
 V.                                                COUNTY CIRCUIT COURT
                                                   [NOS. 29JV-15-130, 29JV-15-131,
 ARKANSAS DEPARTMENT OF                            29JV-15-132, 29JV-15-133,
 HUMAN SERVICES and MINOR                          29JV-15-134]
 CHILDREN
                      APPELLEES HONORABLE RANDY WRIGHT,
                                JUDGE

                                                   AFFIRMED


                            WAYMOND M. BROWN, Judge

       Appellant appeals from the circuit court’s March 29, 2016 adjudication order in

which it adjudicated Z.S., born 9/12/2004; J.C., born 9/27/2005; A.C., born 1/2/2008;

J.S., born 8/12/2009; and C.S., born 12/10/2011, as dependent-neglected and specifically

found that C.S. had been sexually abused by appellant. On appeal, appellant argues that the

circuit court (1) erred in exercising jurisdiction in the case absent joinder of all indispensable

parties and (2) acted in a manner inconsistent with his due process rights, thereby rendering

its judgments and orders void. We affirmed.

       Appellant’s argument is that the noncustodial parents to the juveniles were not given

notice of the proceedings, therefore, the circuit court lacked jurisdiction. 1 Constitutional


       1
         While appellant references all defendants in his “Statement of the Nature of the
Case[,]” he does not discuss his own rights at all in his “Legal Analysis”; he only discusses
the rights of three of the other defendants, specifically, Candy Collier, the children’s mother;
                                 Cite as 2016 Ark. App. 450

rights, including the guarantee of due process, are personal rights and may not be asserted

by a third party. 2 In Burdette v. Dietz, where the appellant made the same argument as to

the natural father, this court stated the following:

       We need not discuss this issue in detail for the following reasons: first, appellant has
       no standing to raise the issue of lack of proper service upon the natural father. Second,
       even if appellant had such standing, she failed at trial to raise issues as to sufficiency
       of process and jurisdiction in the manner required by ARCP Rule 12(b), (h)(1). 3

Likewise, appellant has no standing to raise the issue of lack of proper service on the

noncustodial parents.

       Because appellant makes no argument regarding his own notice, instead focusing his

efforts on making an argument for other parties who have chosen not to make said argument

for themselves, he has made an argument that he does not have proper standing to make.

       Affirmed.

       VAUGHT and HIXSON, JJ., agree.

       Stayton & Associates, by: Rowe Stayton, for appellant.

       Andrew Firth, Office of Chief Counsel, for appellee.

       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor
children.




Terrance Scott, legal father of Z.S., J.C., and A.C.; and Matthew Collier, legal father of J.S.
and C.S.
       2
       Cox v. Stayton, 273 Ark. 298, 302, 619 S.W.2d 617, 619 (1981) (citing Broadrick v.
Oklahoma, 413 U.S. 601 (1973); Barrows v. Jackson, 346 U.S. 249 (1953)).
       3
           18 Ark. App. 107, 109, 711 S.W.2d 178, 180 (1986) (internal citations omitted).


                                               2